Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. David Millers on 3/8/21.
The application has been amended as follows: 
Please cancel Claims 1-26, 32-36, 42-46, 49-50, 52-57.
Replace Claims 27-31, 37-41, 47-48, 51, 58-67 as indicated below.
27.  A computer implemented method for adaptive delivery of skills training data, the method including:
(i)	receiving at a computing device performance data derived from one or more performance sensor units;
(ii)	processing, with the computing device, the performance data derived from the one or more performance sensor units;

(iv)	applying the determined variation in the delivery attribute of the one or more user interface components, wherein: 
processing the performance data derived from the one or more performance sensor units includes determining a performance rate;
a given one of the user interface components includes a rendered progression object that progresses at a rate, wherein the rendered progression object progresses along a pathway that includes a plurality of performance event identification objects; and
the performance rate is adjusted such that the rendered progression object is prevented from progressing along the pathway beyond a given one of the performance event identification objects in absence of performance data that is (i) reconciled temporally with the performance event identification object or (ii) reconciled accurately with the performance event identification object.
28.  The method according to claim 27 wherein the performance rate is adjusted based upon a prediction of an anticipated time for receipt of performance data reconcilable with an upcoming performance event identification object.
29.  The method according to claim 27 wherein, in response to predefined conditions, the predefined conditions including identification of performance data that is (i) reconciled temporally with the performance event identification object; and (ii) not reconciled accurately with the performance event identification object, a defined action is performed.

providing a signal thereby to variation in delivery attributes of a further user interface component; 
providing feedback; 
adjusting the position of the progression object; or 
causing the progression object to enter a predefined loop, or initiating a defined sub-tutorial.
31.  The method according to claim 30 wherein: 
the variation includes a view-port variation for a media object; and 
the adjusting the position of the progression object includes regressing the progression object to a defined point.  
37.  A computer implemented method for adaptive delivery of skills training data, the method including:
(i)	receiving at a computing device performance data derived from one or more performance sensor units;
(ii)	processing, with the computing device, the performance data derived from the one or more performance sensor units;
(iii)	based on the processing of the data derived from the one or more performance sensor units, making a determination to vary a delivery attribute of one or more user interface components and determining a determined variation; and
(iv)	applying the determined variation in the delivery attribute of the one or more user interface components, wherein:

making a determination to vary a delivery attribute of one or more of the user interface components includes adjusting the rate such that the rendered progression object is prevented from progressing along the pathway beyond a given one of the performance event identification objects in absence of performance data that is (i) reconciled temporally with the performance event identification object; or (ii) reconciled accurately with the performance event identification object.
38.  The method according to claim 37 wherein the performance rate is adjusted based upon a prediction of an anticipated time for receipt of performance data reconcilable with an upcoming performance event identification object.
39.  The method according to claim 37 wherein, in response to predefined conditions, the predefined conditions including identification of performance data that is (i) reconciled temporally with the performance event identification object; and (ii) not reconciled accurately with the performance event identification object, a defined action is performed.
40.  The method according to claim 39 wherein the defined action includes: 
providing a signal thereby to variation in delivery attributes of a further user interface component; 
providing feedback; 
adjusting the position of the progression object;
causing the progression object to enter a predefined loop; or 

41.  The method according to claim 40 wherein: 
the variation includes a view-port variation for a media object; and 
adjusting the position of the progression object includes regressing the progression object to a defined point.  
47.  The method according to claim 37, wherein:
a given one of the user interface components includes a media object that has a viewport definition; and 
making a determination to vary a delivery attribute of one or more user interface components further includes making a determination to adjust the viewport definition.  
48.  A computer implemented  method for adaptive delivery of skills training data, the method including:
(i)	receiving at a computing device performance data derived from one or more performance sensor units;
(ii)	processing, with the computing device, the performance data derived from the one or more performance sensor units;
(iii)	based on the processing of the data derived from the one or more performance sensor units, making a determination to vary a delivery attribute of one or more user interface components and determining a determined variation; and
(iv)	applying the determined variation in the delivery attribute of the one or more user interface components, wherein:
a given one of the user interface components includes a media object that has a viewport definition;

the viewport definition is adjusted in response to a determination of accuracy derived from processing of the performance data or identification of one or more observable data conditions in the performance data; and 
a viewport definition adjustment includes a digital pan, zoom operation, or angle adjustment.
51.  The computer implemented method according to claim 48 wherein a set of rules are defined, the rules associating observable data conditions and viewport definition adjustments.  
58.  The method according to claim 27, wherein the received performance data includes performance data derived from one or more audio sensor units.
59.  The method according to claim 27, wherein the received performance data includes performance data derived from one or more sensors configured to monitor user operation of a piece of equipment.
60.  The method according to claim 59, wherein the piece of equipment includes a musical instrument.  
61.  The method according to claim 27, wherein the received performance data includes performance data derived from one or more motion sensor units.
62.  The method according to claim 61, wherein the one or more motion sensor units are provided by a motion sensor enabled garment.

64.  The method according to claim 27, wherein processing the performance data derived from the one or more performance sensor units includes identifying presence of one or more predefined observable data conditions and one of the predefined observable data conditions is associated with a symptom.
65.  The method according to claim 64, wherein the processing further includes determining a cause associated with the symptom by analysis of the data derived from the one or more performance sensor units thereby to identify presence of one or more further observable data conditions.  
66.  The method according to claim 27, wherein one or more of the user interface components includes a rate attribute, and wherein making a determination to vary a delivery attribute of one or more user interface components includes setting the rate attribute based on the determined performance rate.  
67. The method according to claim 27, wherein the performance rate is a predictive performance rate, wherein the predictive performance is continuously varied responsive to validation of predictions.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 27, 37) “based on the processing of the data derived from the one or more performance sensor units, making a determination to vary a delivery attribute of one or more user interface components and determining a 
Adaptive Delivery of skills training data based on monitoring of user performance is well known in the art. For instance, Lee et al. (2011/0003638) in view of Wallach et al. (2017/0076619) teaches adaptive Delivery of skills training data based on monitoring of user performance. However, Lee in view of Wallach is silent on “based on the processing of the data derived from the one or more performance sensor units, making a determination to vary a delivery attribute of one or more user interface components and determining a determined variation; and applying the determined variation in the delivery attribute of the one or more user interface components, wherein: processing the performance data derived from the one or more performance sensor units includes determining a performance rate; a given one of the user interface components includes a rendered progression object that progresses at a rate, wherein the rendered progression object progresses along a pathway that includes a plurality of performance event identification objects; and the performance rate is adjusted such that the rendered progression object is prevented from progressing along the pathway beyond a given one of the performance event identification objects in absence of performance data that is (i) reconciled temporally with the performance event identification object or (ii) reconciled accurately with the performance event identification object”, or “based on the processing of the data derived from the one or more performance sensor units, making a determination to vary a delivery attribute of one or more user interface components and determining a determined variation; and applying the determined variation in the delivery attribute of the one or more user interface components, wherein: a given one of 
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JASON T YEN/Primary Examiner, Art Unit 3715